            Case 3:20-cv-06761-EMC Document 80 Filed 03/19/21 Page 1 of 5


1    GIBSON, DUNN & CRUTCHER LLP                      XAVIER BECERRA
     AVI WEITZMAN, pro hac vice                       Attorney General of California
2    aweitzman@gibsondunn.com                         THOMAS S. PATTERSON
3    LEE R. CRAIN, pro hac vice                       Senior Assistant Attorney General
     LIESEL SCHAPIRA, pro hac vice                    MARK R. BECKINGTON
4    KAYLIE SPRINGER, pro hac vice                    Supervising Deputy Attorney General
     200 Park Avenue                                  R. MATTHEW WISE, SBN 238485
5    New York, NY 10166-0193                          Matthew.Wise@doj.ca.gov
     Telephone: (212) 351-4000                        Deputy Attorney General
6    Facsimile: (212) 351-4035
7    JILLIAN LONDON, SBN 319924                       1300 I Street, Suite 125
     JLondon@gibsondunn.com                           P.O. Box 944255
8    333 South Grand Avenue                           Sacramento, CA 94244-2550
     Los Angeles, CA 90071-3197                       Telephone: (916) 210-6046
9    Telephone: (213) 229-7671                        Facsimile: (916) 324-8835
     Facsimile: (213) 229-6671
10
                                                      Attorneys for Plaintiff State of California, by
11   Attorneys for Plaintiffs Bryan Muehlberger,      and through Attorney General Xavier Becerra
     Frank Blackwell, and Giffords Law Center to
12   Prevent Gun Violence

13                                [Additional Counsel Listed on Next Page]
14

15                                 UNITED STATES DISTRICT COURT

16                              NORTHERN DISTRICT OF CALIFORNIA
17                                       SAN FRANCISCO DIVISION
18

19    STATE OF CALIFORNIA, et al.,                     CIVIL CASE NO.: 3:20-CV-06761-EMC

20                         Plaintiffs,                 PLAINTIFFS’ STATEMENT OF RECENT
                    v.                                 DECISION.
21
      BUREAU OF ALCOHOL, TOBACCO,                      Hon. Edward M. Chen
22
      FIREARMS AND EXPLOSIVES et al.,
23                         Defendants.
24

25

26

27

28
            Case 3:20-cv-06761-EMC Document 80 Filed 03/19/21 Page 2 of 5


1    Additional Counsel
2    GIFFORDS LAW CENTER TO
3    PREVENT GUN VIOLENCE
     HANNAH SHEARER, SBN 292710
4    268 Bush St. # 555
     San Francisco, CA 94104
5    Telephone: (415) 433-2062
     Facsimile: (415) 433-3357
6

7    J. ADAM SKAGGS, pro hac vice
     DAVID M. PUCINO, pro hac vice
8    223 West 38th St. # 90
     New York, NY 10018
9    Telephone: (917) 680-3473
10
     Attorneys for Plaintiffs Bryan Muehlberger,
11   Frank Blackwell, and Giffords Law Center to
     Prevent Gun Violence
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   1
                  PLAINTIFFS’ STATEMENT OF RECENT DECISION – CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 80 Filed 03/19/21 Page 3 of 5


1    TO THE COURT AND ALL COUNSEL OF RECORD:
2           Pursuant to Local Rule 7-3(d)(2), Plaintiffs respectfully submit this Statement of Recent
3    Decision in Support of: (1) Plaintiffs’ Opposition to Zachary Fort, Frederick Barton, BlackHawk
4    Manufacturing Group, Inc., and Firearms Policy Coalition, Inc.’s (the “Applicants”) Motion to
5    Intervene (Dkt. 24); (2) Plaintiffs’ Opposition to Applicants’ Motion for Leave to File a Response in
6    Support of Defendants’ Motion to Dismiss (Dkt. 53); and (3) Plaintiffs’ Opposition to Polymer 80,
7    Inc.’s Motion to Intervene (Dkt. No. 66).
8           On March 19, 2021, the United States District Court for the Southern District of New York
9    entered an order regarding Polymer 80’s Motion to Intervene in City of Syracuse, NY, et al., v. Bureau
10   of Alcohol, Tobacco, Firearms and Explosives, et al., No. 1:20-cv-06885-GHW (S.D.N.Y. March 19,
11   2021), Dkt. No. 113. A copy of the court’s order is attached as Exhibit A. The District Court
12   concluded that Polymer80 failed to demonstrate that Defendants will inadequately represent
13   Polymer80’s interests, but exercised its discretion to grant Polymer80 permissive intervention on a
14   conditional basis limited to litigating summary judgment in that proceeding.
15                                                Respectfully submitted,
16

17   Dated: March 19, 2021                        /s Avi Weitzman
18                                                GIBSON, DUNN & CRUTCHER LLP
19                                                AVI WEITZMAN, pro hac vice
                                                  aweitzman@gibsondunn.com
20                                                LEE R. CRAIN, pro hac vice
                                                  LIESEL SCHAPIRA, pro hac vice
21                                                KAYLIE SPRINGER, pro hac vice
                                                  200 Park Avenue
22
                                                  New York, NY 10166-0193
23                                                Telephone: (212) 351-4000
                                                  Facsimile: (212) 351-4035
24
                                                  JILLIAN LONDON, 319924
25                                                JLondon@gibsondunn.com
                                                  333 South Grand Avenue
26
                                                  Los Angeles, CA 90071-3197
27
                                                  GIFFORDS LAW CENTER TO
28                                                PREVENT GUN VIOLENCE


                                                       2
                 PLAINTIFFS’ STATEMENT OF RECENT DECISION – CASE NO. 3:20-CV-06761-EMC
          Case 3:20-cv-06761-EMC Document 80 Filed 03/19/21 Page 4 of 5


1                                            HANNAH SHEARER, SBN 292710
                                             268 Bush St. # 555
2                                            San Francisco, CA 94104
3                                            Telephone: (415) 433-2062
                                             Facsimile: (415) 433-3357
4
                                             J. ADAM SKAGGS, pro hac vice
5                                            DAVID M. PUCINO, pro hac vice forthcoming
                                             223 West 38th St. # 90
6                                            New York, NY 10018
7                                            Telephone: (917) 680-3473

8                                            Attorneys for Plaintiffs Bryan Muehlberger, Frank
                                             Blackwell, Giffords Law Center to Prevent Violence
9

10

11   Dated: March 19, 2021                   /s R. Matthew Wise
12
                                             XAVIER BECERRA
13                                           Attorney General of California
                                             THOMAS S. PATTERSON
14                                           Senior Assistant Attorney General
                                             MARK R. BECKINGTON
15                                           Supervising Deputy Attorney General
                                             R. MATTHEW WISE, SBN 238485
16
                                             Matthew.Wise@doj.ca.gov
17                                           Deputy Attorney General

18                                           1300 I Street, Suite 125
                                             P.O. Box 944255
19                                           Sacramento, CA 94244-2550
                                             Telephone: (916) 210-6046
20
                                             Facsimile: (916) 324-8835
21
                                             Attorneys for Plaintiff State of California, by
22                                           and through Attorney General Xavier Becerra
23

24

25

26

27

28


                                                  3
                PLAINTIFFS’ STATEMENT OF RECENT DECISION – CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 80 Filed 03/19/21 Page 5 of 5


1                                      SIGNATURE ATTESTATION
2

3    Pursuant to Local Rule 5-1(i), I hereby attest that concurrence in the filing of the document has been
     obtained from each of the other Signatories.
4

5

6    Dated: March 19, 2021                                  /s/   Avi Weitzman
                                                                  Avi Weitzman
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        4
                 PLAINTIFFS’ STATEMENT OF RECENT DECISION – CASE NO. 3:20-CV-06761-EMC
